Fourth Court of Appeals
                               San Antonio, Texas
                                    December 5, 2018

                                   No. 04-18-00209-CR

                            EX PARTE Quincy HARRISON

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CR-4194
                        Honorable Joey Contreras, Judge Presiding

                                        ORDER
    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on December 5, 2018.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2018.



                                                 Keith E. Hottle, Clerk of Court